o On HD On fF W NY —

NO NO NO NH NHN NY KN NO NHN | | | | | FEF SFO Sl Ss
oN HN OH S&F WHY NY —|& CO OO BAH HD A F&F WD NYO — OS

 

 

Case 3:17-cv-00489-MMD-CBC Document 109 Filed 06/14/19 Page 1 of 3

DORI ANN HANSWIRTH, ESQ. (pro hac vice)
THERESA M. HOUSE, ESQ. (pro hac vice)
ARNOLD & PORTER KAYE SCHOLER LLP
250 W 55th Street

New York, New York 10019

Telephone: (212) 836-8000
dori.hanswirth@arnoldporter.com
theresa.house@arnoldporter.com

KELLY A. EVANS, ESQ.
Nevada Bar No. 7691

THOMAS P. ERWIN, ESQ.
Nevada Bar No. 951

ERWIN THOMPSON FAILLERS
241 Ridge Street, Suite 2:0

Reno, Nevada 89501

Telephone: (775) 786-9494
erwin@renolaw.com

Attorneys for Plaintiff
Austyn D. Crites

 

 

 

 

 

 

 

 

 

EVANS FEARS & SCHUTTERT LLP j\L ENTERED — CECT ON
2300 W. Sahara Avenue, #900 — woe
Las Vegas, Nevada 89102 COUNSEUPARTIES OF RECORD
Telephone: (702) 805-0290
kevans@efstriallaw.com JUN 14 2019
Attorneys for Defendant CLERK US DISTE RICT COURT
Fox News Network, LLC ay’ ____ DEPUTY
UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
Case Number
AUSTYN CRITES, 3:17-cv-00489-MMD-CBC
Plaintiff, ORDER
v. JOINT STIPULATION TO
EXTEND DEADLINE TO FILE
FOX NEWS NETWORK, LLC, a STIPULATION OF DISMIS-
Delaware limited liability company, SAL
(First Request)

Defendant.

 

 

US 165086607v4

 
oO Oo nN HD Un fF WW NY —

NO NO NO NY NY NH NHN ND NO |= |= | | | FH KF SEF S| =
oN KN ON BR WON |S& CO OHO DHBNQ Dn F&F W NY —| S&S

 

 

Case 3:17-cv-00489-MMD-CBC Document 109 Filed 06/14/19 Page 2 of 3

Plaintiff Austyn D. Crites and Defendant Fox News Network, LLC, sy and
through their respective counsel, submit the following Joint Stipulation to Extend
Deadline to File Stipulation of Dismissal, requesting an extension of the deadline for
the parties to file a Stipulation of Dismissal with Prejudice (the “Stipulation”) of this
action, which is currently set for June 14, 2019 (ECF No. 105). This Stipu.ation is
submitted pursuant to LR IA 6-1, LR IA 6-2, and LR 7-1. The parties expect to be
able to file the Stipulation soon, but need additional time to do so. They accordingly
stipulate and respectfully request that the deadline to file the Stipulation be extended
until and including July 2, 2019.

DATED this 14th day of June, 2019 DATED this 14th day of June, 2019
By: /s/ Thomas P. Erwin* By: /s/ Dori Ann Hanswirth
Thomas P. Erwin, Esq. Dori Ann Hanswirth, Esq.
Nevada Bar No. 951 (pro hac vice)
ERWIN THOMPSON FAIL- Theresa M. House, Esq.
LERS (pro hac vice)
241 Ridge St., Ste. 210 ARNOLD & PORTER KAYE
Reno, Nevada 89501 SCHOLER LLP
250 W 55th Street

Attorneys for Plaintiff New York, NY 10019
Austyn D. Crites Tel: (212) 836-8000

* Electronic signature used with permission In Association with:

KELLY A. EVANS, ESQ.
Nevada Bar No. 7691

EVANS FEARS & SCHUTTERT
LLP

2300 W. Sahara Avenue, #900
Las Vegas, Nevada 89102
Telephone: (702) 805-0290
kevans@efstriallaw.com

US 165086607v4

 
o Co nN HD NO Lh WW NO —

NW wO NO NY NY YN NY WN NO — | | FF FF Fe SEO S| Eh
oN DH ON fk WO NY |—|& COS OOH HD UN FF WY NY | S&S

 

 

Case 3:17-cv-00489-MMD-CBC Document 109 Filed 06/14/19 Page 3 of 3

Attorneys for Defendant
Fox News Network, LLC

IT IS SO ORDERED:

 

US 165086607v4

 
